              Case 3:18-cv-05695-RJB Document 123 Filed 08/31/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         MUHAMMED TILLISY,
                                                              CASE NO. 3:18-cv-05695-RJB-JRC
11                              Plaintiff,
                                                              ORDER ADOPTING REPORT AND
12              v.                                            RECOMMENDATION
13         WASHINGTON STATE DEPARTMENT
           OF CORRECTIONS, et al.,
14
                                Defendants.
15

16           The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

17   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

18   record, does hereby find and ORDER:

19           (1) The Court adopts the Report and Recommendation. The summary judgment motion

20   (Dkt. 49) is granted. The Court dismisses with prejudice plaintiff’s remaining claims.

21           (2) For purposes of any appeal, plaintiff’s in forma pauperis status is not revoked.

22   ///

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
             Case 3:18-cv-05695-RJB Document 123 Filed 08/31/20 Page 2 of 2



 1          (3) The Clerk shall close the case and send copies of this order to plaintiff and Judge

 2   Creatura.

 3          Dated this 31st day of August, 2020.



                                          A
 4

 5
                                          ROBERT J. BRYAN
 6
                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
